Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 11/29/2021 has been entered. Claims 1-7 and 11-13 are currently pending in this application.
Applicant’s arguments, see Page 5, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1-7 and 11-13 have been fully considered and are persuasive. The rejections of claims 1-7 and 11-13 has been withdrawn.

Allowable Subject Matter
Claims 1-7 and 11-13 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 1-7 and 11-13.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display device comprising: a first substrate; a second substrate including a transparent conductive film; an optical element adhered to the transparent conductive film; and a connecting member, wherein the first substrate includes a first region including a display portion, and a second region including an electrode, the second substrate includes a substrate edge located at a boundary between the first region and the second region and extending along a first direction, the optical element includes an optical element edge located between the display portion and the substrate edge in a second direction intersecting the first direction, the optical element edge is formed in a linear shape extending along the first direction, the transparent conductive film includes an extended portion 
Claims 2-7 are allowable due to their dependency.
The most relevant reference, Abe (US 2017/0343848, at least Fig. 1 and 4-13) in view of Ono (US 2016/0004122, at least Fig. 1-2) only discloses a display device comprising: a first substrate; a second substrate including a transparent conductive film; an optical element adhered to the transparent conductive film; and a connecting member, wherein the first substrate includes a first region including a display portion, and a second region including an electrode, the second substrate includes a substrate edge located at a boundary between the first region and the second region and extending along a first direction, the optical element includes an optical element edge located between the display portion and the substrate edge in a second direction intersecting the first direction, the optical element edge is formed in a linear shape extending along the first direction, the transparent conductive film includes an extended portion extending from the optical element edge toward the substrate edge, the connecting member is in contact with the substrate edge and electrically connects the electrode and the extended portion, the optical element includes a penetration portion, and the penetration portion and the connecting member are arranged in the second direction. However they do not teach or suggest that a length of the optical element edge is greater than a width of the display portion in the first direction in combination with the other required elements of the claim.


Regarding claim 11, the prior art of record, taken along or in combination, fails to disclose or suggest a display device comprising: a first substrate; a second substrate including a transparent conductive film; an optical sheet; and a connecting member, wherein the first substrate includes a first region which includes a display portion, and a second region, the second substrate includes a substrate edge located at a boundary between the first region and the second region and extending along a first direction, the optical sheet includes an optical sheet edge located between the display portion and the substrate edge in a second direction intersecting the first direction, the optical sheet edge is formed in a linear shape extending along the first direction, the transparent conductive film includes an extended portion extending from the optical sheet edger toward the substrate edge, the connecting member is in contact with the substrate edge and electrically connects the extended portion and an electrode on the first substrate, the optical sheet includes a penetration portion, and the penetration portion and the connecting member are arranged in the second direction; wherein “a length of the optical element edge is greater than a width of the display portion in the first direction” in combination with the other required elements of the claim. 
Claims 12-13 are allowable due to their dependency.
The most relevant reference, Abe (US 2017/0343848, at least Fig. 1 and 4-13) only discloses a display device comprising: a first substrate; a second substrate including a transparent conductive film; an optical sheet; and a connecting member, wherein the first substrate includes a first region which includes a display portion, and a second region, the second substrate includes a substrate edge located at a boundary between the first region and the second region and extending along a first direction, the 
Teramoto (US 2012/0257151, at least Fig. 1-3), Ono (US 2016/0004122, at least Fig. 1-2), Miyanaga (US 2013/0050626, at least Fig. 1 and 4), Shin (US 2013/0088672, at least Fig. 3-5B) and Chang (CN 105892177A) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871